Citation Nr: 1735042	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  07-15 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.

2.  Entitlement to service connection for a cervical spine disorder.

3.  Entitlement to service connection for bilateral knee disorders.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Counsel



INTRODUCTION

The Veteran had active duty service from September 1975 to September 1978, with subsequent service in the U.S. Naval Reserves and then in the California Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for the above issues.  The Veteran timely appealed that decision.  This case has been before the Board in May 2011, December 2012, April 2014 and December 2015, when it has been remanded for additional development.  The case has been returned to the Board at this time for further appellate review.  

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in May 2011; a transcript of that hearing is associated with the claims file.  

The issue of service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder has been raised by the record in an August 2011 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ); the Board referred this claim for additional action in the December 2015 and a review of the claims file does not indicate that any further action has yet been taken.  Therefore, the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).



FINDINGS OF FACT

1.  The Veteran's service treatment records do not disclose any diagnoses of lumbar spine, cervical spine, or bilateral knee disorders during military service; nor is the Veteran shown to have any complaint or treatment of his lumbar spine, cervical spine or bilateral knees during any period of active service.  

2.  The evidence demonstrates that the Veteran's lumbar spine and cervical spine disorders are the result of a September 19, 2001 motor vehicle accident at his civilian job.

3.  The Veteran is shown to have served 4 days of IDT in October 2011.  

4.  The evidence of record does not support that the Veteran suffered any injury during his four days of inactive duty training in October 2001; particularly, the evidence does not demonstrate that the Veteran either slipped or was forced to stand in formation so long that he fell and injured his knees or lumbar and cervical spines.  

5.  The Veteran has not proffered evidence that his lumbar spine and cervical spine disorders were permanently worsened as a result of his four days of inactive duty training in October 2001.  


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a lumbar spine disorder have not all been met.  38 U.S.C.A. §§ 1110, 1131, 1153, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303 (2016).

2.  The criteria for establishing service connection for a cervical spine disorder have not all been met.  38 U.S.C.A. §§ 1110, 1131, 1153, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303 (2016).

3.  The criteria for establishing service connection for bilateral knee disorders have not all been met.  38 U.S.C.A. §§ 1110, 1131, 1153, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran had active duty service from September 1975 to September 1978, with subsequent service in the U.S. Naval Reserves and then in the California Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for the above issues.  The Veteran timely appealed that decision.  This case was before the Board in May 2011, December 2012, April 2014, and December 2015, when it was remanded for additional development.  The case has been returned to the Board at this time for further appellate review.  

The Veteran testified at a Board hearing in May 2011; a transcript of that hearing is associated with the claims file.  

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  With respect to the Veteran's service connection claims for lumbar spine, cervical spine and bilateral knee disorders herein decided, VA has met all statutory and regulatory notice and duty to assist provisions.  See generally, 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, to establish a right to compensation there must be competent evidence of (1) a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Where a disease is first diagnosed after discharge, service connection will be granted when all of the evidence, including that pertinent to service, establishes that it was incurred in service.  38 C.F.R. § 3.303(d).  

The Veteran's service treatment records for his active duty period of service from 1975 to 1978 do not demonstrate any complaints, treatment, or diagnosis of lumbar spine, cervical spine or right knee disorders.  In February 1976, the Veteran was seen for complaints of chondromalacia patella of the left knee; however, in his September 1978 separation examination, the Veteran's knees were shown to be normal.  He was also shown to have normal knees, and lumbar and cervical spines on his April 1980 annual Reservist examination.  In April 1980, the Veteran denied any recurrent back pain, "trick" or locked knees, or any neck complaints in his Report of Medical History.  The Board additionally notes the March 1989, October 1990, October 1991, June 1997, and November 1997 periodic examinations and Reports of Medical History, which are also devoid of any lumbar spine, cervical spine, or knee complaints.  Generally, the balance of the Veteran's Reservist records is devoid of any other lumbar or cervical spine, or knee complaints.  

In this case, although the Veteran has a current disability of the lumbar spine, cervical spine and bilateral knees, the evidence does not demonstrate that there is any injury or event during military service on which to predicate a claim of service connection for lumbar spine, cervical spine or right knee disorders.  Moreover, although the Veteran is shown to have a chondromalacia patella of the left knee during service in 1976, that disorder is shown to have resolved during military service, as demonstrated by the 1978 separation examination as well as the following periodic examinations during his Reserve service.  Moreover, as discussed further below, the Veteran has not asserted that his left knee disorder is related to his active military service, and the evidence of record further demonstrates that such disorder is due to an intervening motor vehicle accident post-service.  

Accordingly, the Board must deny service connection for lumbar spine, cervical spine and bilateral knee disorders as directly related to the Veteran's period of active service from 1975 to 1978.  See 38 C.F.R. § 3.303.  

Rather, on appeal, the Veteran has contended that his lumbar spine, cervical spine, and bilateral knee disorders are related to a civilian motor vehicle accident that occurred in September 2001, and that those disorders were subsequently aggravated by his period of subsequent military service.  

The Board acknowledges that a January 2016 report from the Defense Finance and Accounting Service (DFAS) confirmed that from October 2 through October 26, 2001, the Veteran was paid for four days of inactive duty training.  The Veteran is not shown to have any period of active duty service after September 2001.  

Active military service includes any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24) (West 2014); 38 C.F.R. § 3.6(a), (d) (2016). 

It follows that service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing active duty for training (ACDUTRA), or from injury incurred or aggravated while performing inactive duty training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 106, 1110, 1131. 

ACDUTRA is, among other things, full-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(1).  INACDUTRA is part-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state.  Id.  Active service also includes authorized travel to or from such duty or service.  38 U.S.C.A. § 106(d); 38 C.F.R. § 3.6(e).

In summary, when a claim for service connection is based only on a period of ACDUTRA or INACDUTRA, there must be evidence that the Veteran became disabled as a result of a disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA or INACDUTRA.  See 38 U.S.C.A. §§ 101(2), (22), (24); 38 C.F.R. § 3.6(a); Donnellan v. Shinseki, 24 Vet. App. 167, 172 (2010); Acciola v. Peake, 22 Vet. App. 320, 324 (2008) (citing Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995)).  In the absence of such evidence, the period of ACDUTRA or INACDUTRA would not qualify as "active military, naval, or air service," and the Veteran would not qualify as a "veteran" for that period of ACDUTRA or INACDUTRA service alone.  38 U.S.C. § 101(2), (24); see Acciola, 22 Vet. App. at 324.

Generally, no presumptions (including the presumptions of soundness, aggravation, or for presumptive diseases) attach to periods of ACDUTRA and INACDUTRA unless "veteran" status is attained during those periods.  See Paulson, 7 Vet. App. at 470.  As to the presumption of soundness, it does not apply to a claimant who had only ACDUTRA service and who is not otherwise a veteran.  Id.  Even for veterans who have achieved "veteran" status through a prior period of active service and now claim a disability incurred only during a later period of ACDUTRA, the presumption of soundness applies only when the veteran has been "examined, accepted, and enrolled for service" and where that examination revealed no "defects, infirmities, or disorders."  Smith v. Shinseki, 24 Vet. App. 40, 45-46 (2010).  In other words, there must be an entrance examination prior to the period of ACDUTRA (or INACDUTRA) in which the veteran claims the disease or injury occurred; otherwise, the presumption of soundness does not attach.  Id. at 45-46.  Moreover, if the claimant has not achieved "veteran" status through a prior period of service, then the presumption of soundness does not attach to a period of ACDUTRA (or INACDUTRA), no matter if an examination occurred prior to the period of ACDUTRA (or INACDUTRA).  Id.

With respect to a claim for aggravation of a preexisting condition during a period of ACDUTRA or INACDUTRA, the claimant must demonstrate both elements of aggravation: (1) that the preexisting disability permanently worsened in service; and, (2) that such worsening was beyond the natural progression of the disease (i.e., such worsening was caused by service).  See Donnellan, 24 Vet. App. at 174.  In such instances, the claimant is not entitled to the easier presumption of aggravation standard.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  The standard of proof for the claimant is the "benefit of the doubt" standard; thus, the claimant must only show that there is an approximate balance of positive and negative evidence to prevail on this matter.  See Donnellan, 24 Vet. App. at 174.  There is no shifting burden to VA as there is when the presumptions of soundness and aggravation apply.  See Id. at 175.

The evidence demonstrates that on September 19, 2001, while at his civilian job, the Veteran was a passenger in a van going from one work-site to another, when the driver of the van lost control and hit a parked car at approximately 35-40 miles per hour.  Even though he was wearing a seatbelt, the Veteran sustained lumbar spine and cervical spine disorders as a result of that motor vehicle accident.  The evidence further reflects that the Veteran filed a Worker's Compensation claim due to those injuries.  

The Veteran's Reservist records demonstrate that he was called to Federal Emergency Active Duty following the attack on September 11, 2001; his orders appear to indicate that he would begin that service on October 1, 2001.  

On October 2, 2001, the Veteran's Annual Medical Certificate indicated that he currently had lumbar and cervical spine issues and was taking Skelaxin and Naproxen.  On examination, the Veteran was noted to have lumbar spine pain with radiation into his left that required additional evaluation.  He was assigned to light duty until further evaluations could be completed.  

On an October 9, 2001 Individual Sick Slip, the Veteran was noted to have had a September 19, 2001 auto accident and that he was on disability for his back injury; it noted that he was ordered to duty, although he needed evaluation of his upper and low back area related to his injury.  

In a General Counseling Form that same date, the Veteran indicated that he was not going to report on October 8 and 9, 2001.  The Veteran reported that he had a doctor's appointment on October 12, 2001, and that he had a "totally disabled stay at home order," but could not provide it at that time.  It was noted that the medical record from Long Beach Medical Center indicated "return to or continue on modified work on following restrictions as attached.  No lifting, stooping or bending."  The Veteran was counseled that he needed to provide information with regards to where he was at regarding his health and to show up to drill dates on time.  The Veteran stated that he would not do this and would stay home according to his doctor's instructions.  It was noted that the Veteran would not sign the form because he was taking medications.  

On October 11, 2001, the Veteran was given Travel Orders to El Segundo Air Force Station for treatment and evaluation for a sore back and possible back sprain that occurred September 19, 2001, when he was in a car accident as a passenger at his civilian job.  The Physician's Report and/or Disability Certification, dated October 11, 2001 by a physician at the Los Angeles Air Force Base, indicated that the Veteran was diagnosed with status post back and cervical spine injury and noted that he was to follow up with his civilian orthopedist, and once released he was to return for evaluation.  The military physician indicated that the Veteran was not able to perform military duties and indicated that his return to service was pending his orthopedist's release.  

On October 15, 2011-after his last date of INACDUTRA-the Veteran sought treatment for his lumbar spine and in conjunction with a Worker's Compensation claim with Long Beach Medical Associates and Dr. E.G.  The Veteran reported at that time that he had called in sick since his accident on September 19, 2001.  The Veteran was initially evaluated by Dr. E.G. for his lumbar spine and cervical spine disorders associated with his motor vehicle accident.  

The Veteran reported during that examination that he was in a motor vehicle accident on September 19, 2001, although he did not seek medical attention at that time.  He reported that he requested medical attention and was examined by Long Beach Medical Center, at which time he was diagnosed with cervical sprain and sent home with medications.  He reported that he had not returned to work since the accident due to severe pain.  He further noted that he was an Army Reservist and that he was examined by a military doctor who found him not deployable.  The Board notes the lack of any report of injury during military history described at this time.  

After examination, Dr. E.G. diagnosed musculoligamentous strain/sprain of the cervical, thoracic and lumbar spines.  Dr. E.G. noted that the Veteran was temporarily disabled at that time and his clinical condition was not permanent and stationary; Dr. E.G. indicated that the Veteran should seek chiropractic care and conservative treatment in order to improve his condition.  

The Veteran's bilateral knee disorders are not shown in the medical records until after October 15, 2001.  

The Board notes that an October 2009 response from the Long Beach Medical Clinic indicated that those records had been destroyed after 7 years and were no longer available.  

The other private treatment, Worker's Compensation, and Social Security disability records of record have been reviewed, although those records pertain to the period following October 2001.  

The Veteran filed his claim for service connection in February 2005, in which he indicated that he had injuries to his lumbar spine, cervical spine and bilateral knees due to an accident and he notified his unit.  He further stated that after September 11, he was fully activated by his unit.  He indicated that he slipped and fell at his unit on October 11, 2001, and was treated at the Air Force Hospital.  He stated he was released from active duty in May 2002.  

In his April 2007 substantive appeal, VA Form 9, the Veteran reiterated that he was called up and activated to duty with the full knowledge that he had a medical condition; he further reiterated that he was treated at the Los Angeles Air Force Hospital and was told by his Sergeant Major to file for aggravation of his injury with VA.  

Finally, in his March 2011 hearing, the Veteran indicated that his lumbar spine, cervical spine and bilateral knee injuries were initially incurred in a motor vehicle accident while he was off-duty at his civilian job.  He further testified that he felt his disorders were aggravated when he was called up to active duty following the attack on September 11.  

Regarding the Veteran's injury during service, he testified that when his wife initially received the call for the Veteran to report for duty, she informed the Veteran's Sergeant that he had been in a car accident.  The Veteran's Sergeant informed her that the Veteran would have to report for duty regardless.  The Veteran further testified that when he did report, the military officials would not accept his paperwork regarding his injuries and determined he would remain on active duty; the Veteran testified that he was on active duty until 2002 when he was discharged.  He then testified that he reported for duty and attempted to appease his Sergeant, and his Sergeant forced the Veteran to lineup in formation; "they knew I was using a cane.  They knew that I was injured.  And I lost feeling in my legs and I fell and hurt my knees.  They took me to the emergency room at the Los Angeles Air Force Hospital."  The Veteran further indicated that the military physician found that he had been aggravated and that he was sent to Dr. E.G. for further treatment.  

Finally, the Veteran clarified that his argument was that he only hurt his back and neck in the auto accident, but that his knees were injured as a result of his fall during his period of INACDUTRA after the accident.  

Based on the foregoing evidence, the Board finds that service connection is not warranted.  Initially, insofar as the Veteran testified repeatedly that he was forced to serve on active duty until he was discharged in May 2002, the Board notes that the evidence of record does not support that contention.  The DFAS records demonstrate that the Veteran was paid for four days of INACDUTRA in October 2001.  Additionally, the October 11, 2001 Physician's Report indicated the Veteran was sent to his civilian orthopedist and when he was released he was to report back for evaluation.  Therefore, the Board does not find that the evidence supports that the Veteran had more than four INACDUTRA service days in October 2001 or at any time after his September 19, 2001 motor vehicle accident.  

Next, the Veteran's lumbar spine and cervical spine were clearly not injured during any period of service and were the result of a motor vehicle accident at the Veteran's civilian job on September 19, 2001.  Thus, the Board notes that the evidence must show aggravation by military service as to those two claimed disorders.  

With regards to the Veteran's claims that he injured himself on October 11, 2001, which resulted in the initial injuries of his knees and aggravation of his lumbar and cervical spines disorders, the Board initially finds that the Veteran's statements regarding his fall during military service are inconsistent.  The Veteran stated when he filed his claim in 2005 that he slipped and fell, and later during his hearing in March 2011, the Veteran testified that he was forced to stand in formation and fell.  

Moreover, there is no evidence of record that demonstrates any fall in service, or treatment for any injuries to his lumbar spine, cervical spine, or bilateral knees in October 2001, particularly on October 11, 2001.  The evidence does not demonstrate a fall of any type, either by slip-and-fall or due to being forced to stand in formation.  

Additionally, the Veteran was not sent for treatment and evaluation on October 11, 2001, due to a fall, but he was given Travel Orders for evaluation of his back injury resulting from his September 19, 2001, motor vehicle accident, as was noted on the Travel Orders.  The Board notes that this is consistent with the other evidence of record, including the October 9, 2001 Counseling Report and October 11, 2001 Physician's Report.  The Board also finds it significant that the Veteran failed to report any type of fall-either due to slipping or due to being forced to stand too long-during either his October 11, 2001 military examination or Dr. E.G.'s examination on October 15, 2001.

Instead, the evidence compels the finding that the Veteran was given Travel Orders on October 11, 2001, in order for a medical evaluation to be completed in conjunction with the Counseling Form dated October 9, 2001, following the Veteran's indications on October 8 and 9, 2001, that he was injured and would not report for duty.  Simply put, the evidence does not support the finding that the Veteran was sent for evaluation on October 11, 2001, as a result of an injury he sustained during military service.  

In fact, the only evidence supporting that an injury during military service occurred is the Veteran's inconsistent statements that such occurred.  The Board finds those statements to be not credible in light of the above evidence.  

Finally, regarding the Veteran's claims of aggravation, he has not proffered any evidence in this case that demonstrates any worsening of his lumbar and cervical spine disorders that occurred during or as a result of military service.  

There is no evidence from September 19, 2001, through October 14, 2001, which documents that there was a change in severity of the Veteran's condition, either following his four days of INACDUTRA or otherwise documenting an increase in severity as a result of his service subsequent to his injury.  The only evidence of record is Dr. E.G.'s October 15, 2001 examination, which documents only the severity of his disability after both the accident and his military service.  In light of such absence of documentation, the Board is left to find that the severity of his lumbar and cervical spines documented by Dr. E.G. is a result of the Veteran's motor vehicle accident and not as a result of any aggravation due to military service, particularly in light of the lack of any demonstrable injury during his period of military service.  

In conclusion, the law requires evidence of injury and/or aggravation.  The Board has found that the Veteran's statements regarding any injury during military service are not supported by the record.  Moreover, the Veteran has not proffered any evidence of aggravation of his pre-existing lumbar spine and cervical spine disorders due to his four days of INACDUTRA service in October 2001.  As the Veteran has not met that burden in this case, the Board must deny service connection for lumbar spine, cervical spine, and bilateral knee disorders at this time on the evidence of record.  See 38 C.F.R. §§ 3.6, 3.303.  

In reaching the above conclusions, the Board has considered the applicability of the benefit -of-the-doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for a lumbar spine disorder is denied.  

Service connection for a cervical spine disorder is denied.  

Service connection for a bilateral knee disorder is denied.  




____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


